Case: 1:19-cv-04587 Document #: 7 Filed: 10/07/19 Page 1 of 3 PagelD #:18

t

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

 

for the
' Northern District of Illinois l
)
)
Krystal N. Simms )
)
Plaintiffs) 1:19-cv-04587
v. ) Judge Robert W. Gettleman

Board of Trustees of Northem Illinois University, Northem Ilinois University College of Law, Lisa Magistrate J udge Gabriel A. Fuentes

Freeman, (individually and in her official capacity), Liz Wright (individually and in her official capacity), )

Kathleen Coles (individually and in her official capacity), Yolanda King (individually and in her official )
capacity), Marc Falkoff (individually and in his official capacity), Mare Cordes (individually and in his
official capacity), Eric Dannemaier (individually and in his official capacity), Debra Miller (individually )
and in her official capacity), Amanda Newman (individually and in her official capacity), and Matt Streb
(individually and in his official capacity),

 

Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) N a thecn LIlinois University Co lege or Law

Office of General Counsel
Altgeld Hall 330
DeKalb, IL 60115

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:
Krystal Simms
20 Danada Sq. West #193
Wheaton, IL 60189
(651) 235-0681

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

THOMAS G BRUTON
CLERK OF COURT

Date: JUL ~ 8 2018 MAL Ly

 

 

y Signhtute Of Glerk or Deputy Clerk

WV
 

*

Case: 1:19-cv-04587 Document #: 7 Filed: 10/07/19 Page 2 of 3 PagelD #:18

AO 440 (Rev, 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. RGONAG(G.

This summons for (name of individual and title, if any)

 

was received by me on (date)

Date:

© I personally served the summons on the individual at (place)

 

on (date) > or

 

[1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

on (date) 3 or
( I returned the summons unexecuted because ; or
CO) Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

 

Server’s signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:
Case: 1:19-cv-04587 Document #: 7 Filed: 10/07/19 Page 3 of 3 PagelD #:18

 

 

 

 

 

AFFIDAVIT OF SERVICE

Case: Court: County: Job:

19:1-cv- UNITED STATES DISTRICT COURT NORTHERN 3838851

04587 DISTRICT OF ILLINOIS

Plaintiff / Petitioner: Defendant / Respondent:

KRYSTAL SIMMS Board of Trustees of Northern Illinois University, Northern Illinois
University College of Law, Lisa Freeman ,Liz Wright (Individually
and in her official capacity),Kathleen Coles (Individually and in her
official capacity), Yolanda King (Individually and in her official
capacity)Marc Falkoff (Individually and in his official capacity),Marc
Cordes (Individually and in his official capacity), Eric Dannemaier
(Individually and in his official capacity), Debra Miller (Individually
and in her official capacity), Amanda Newman (Individually and in
her official capacity) and Matt Streb (Individually and in his official
capacity)

Received by: For:

Metropolitan Enforcement Group, LLC. Celeste Pearson and Krystal Simms

 

 

To be served upon:
Northern Illinois University College of Law

 

 

 

|, Michael Reed, being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, | was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name / Address: Northem Illinois University College of Law, OFFICE OF GENERAL COUNSEL ALTGELD HALL 330, DEKALB, IL

60115
Manner of Service: Government Agency, Oct 4, 2019, 1:57 pm CDT
Documents: Summons and Complaint (Received Oct 3, 2019 at 4:16pm CDT)

Additional Comments:

1) Successful Attempt: Oct 4, 2019, 1:57 pm CDT at OFFICE OF GENERAL COUNSEL ALTGELD HALL 330, DEKALB, IL 60115 received by
Northern Illinois University College of Law. Other: Served all documents at the direction of Officer Fisher to the legal department office
located at: Altgeld Hall 116 Altgeld Hall Dekalb, Illinois 60115 3rd floor St. 300;

Served government agency by leaving a copy of the appropriate documents with the registered agent, officer or agent of each government

agency.

Under penalties as provided by law pursuant to section 1-109 of the Code of Civil Procedure, the undersigned certifies that the statements
set forth in this instrument are true and correct, except to the matters herein stated to be on information and belief and as to such matters
the pe certifies ?) Wa id believes the same to be true.

Subscribed and sworn to before me by the affiant who is
He, kha ae Lf

personally known to me.

 

 

 

 

10/04/2019
Michael Reed Date o) _ vere
129.134644 | Fan /
Metropolitan Enforcement Group, LLC. Notary Public
969 Elmhurst Road Suite 1A 10/04/2019 03/19/2020
Des Paines: IGas Date Commission Expires
7736176190
OFFICIAL SEAL
PETER BALINGIT

 

 

 

My Commission Expres 9/16/2020 EF I L. E D

OCT 07 2019

THOMAS G. BRUT
CLERK, U.S. DISTRICT COURT
